PER CURIAM.
We grant the former husband’s petition for writ of habeas corpus and direct that he be discharged immediately, without prejudice to the trial court again incarcerating him upon compliance with the applicable provisions of rule 12.615, Florida Family Law Rules of Procedure. See Macci v. Macc% 807 So.2d 816 (Fla. 4th DCA 2002); Bickis v. Broward County Sheriff, 763 So.2d 487 (Fla. 4th DCA 2000).
The order incarcerating him for contempt for failure to make alimony and support payments to the former wife does not include a recital of the facts on which the findings required by rule 12.615(d)(1) are based nor a factual basis for the separate affirmative finding that he has the present ability to comply with the purge amount required by rule 12.615(e).
No rehearing shall be entertained. Clerk is directed to issue a mandate simultaneously with this opinion.
SHAHOOD, TAYLOR and HAZOURI, JJ., concur.